Citation Nr: 0726040	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  05-16 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including generalized anxiety.

2.  Entitlement to a compensable rating for hepatitis C.

3.  Entitlement to an increased rating for cirrhosis of the 
liver, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1971.

This appeal arises from rating decisions of the Department of 
Veterans' Affairs (VA) Regional Office (RO) located in 
Boston, Massachusetts

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.  

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

The veteran maintains that as a result of his service-
connected disabilities, he has become anxious and depressed.  
Available treatment records reflect that he has been 
diagnosed with major depression, anxiety.  The etiology of 
his problems has not been identified.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).  

In order to determine whether a relationship exists between 
the veteran's service-connected disabilities and his 
psychiatric disorders, additional evaluation is necessary.

In reviewing the issues of increased ratings for hepatitis C 
and for cirrhosis, it is apparent that the veteran has not 
been afforded a VA medical examination for either disorder in 
over three years.  Examination based on current findings is 
necessary.  

It was indicated in the claims folder that the veteran 
withdrew his request for a videoconference hearing before a 
Veterans' Law Judge.  

A request for a hearing may be withdrawn 
by an appellant at any time before the 
date of the hearing.  A request for a 
hearing may not be withdrawn by an 
appellant's representative without the 
consent of the appellant.  Notices of 
withdrawal must be submitted to the 
office of the Department of Veterans 
Affairs official who signed the notice of 
the hearing date.  38 C.F.R.-§ 20.704(e) 
(2006).

In the present case, the Board is unable to locate any 
document specifically withdrawing the veteran's request for a 
hearing which meets the requirements of the regulation cited 
above.  

In order to ascertain the veteran's current status and to 
afford him due process of law, the case is REMANDED for the 
following actions:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
obtain the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated the 
veteran for and an acquired psychiatric 
disorder, hepatitis C or cirrhosis of the 
liver since January 2004.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded a VA 
psychiatric examination to determine 
whether the veteran has an acquired 
psychiatric disorder resulting from his 
service-connected disabilities.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the psychiatrist or psychologist 
conducting the examination for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
The psychiatrist or psychologist is 
requested to opine whether the veteran 
has a psychiatric disorder that is caused 
or aggravated by his service-connected 
disabilities.  In rendering an opinion, 
the examiner is requested to provide 
solid reasons and bases for any opinion 
given.

4.  The veteran should be afforded a VA 
examination by a physician specializing 
in diseases of the blood.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner. 

Regarding the liver cirrhosis, the 
physician is requested to indicate 
whether the veteran's symptoms 
include portal hypertension and 
splenomegaly, with weakness, 
anorexia, abdominal pain, malaise, 
and at least minor weight loss; or, 
episodes of ascites, hepatic 
encephalopathy, or hemorrhage from 
varices or portal gastropathy 
(erosive gastritis).  

Concerning the hepatitis C, the 
examiner is requested to indicate 
whether the veteran's symptoms 
include daily fatigue, malaise, and 
anorexia (without weight loss or 
hepatomegaly), requiring dietary 
restriction or continuous medication, 
or; incapacitating episodes (with 
symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant 
pain).  The examiner is requested to 
indicate the total duration of any 
incapaciting episodes during the past 
12-month period.

In rendering an opinion, the physician is 
requested to provide solid reasons and 
bases for any opinion given.

5.  The RO should schedule the veteran 
for a video conference hearing before a 
Veterans' Law Judge.

6.  After the developments requested 
above have been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).


_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



